            Case 1:21-cr-00177-CRC Document 30 Filed 05/28/21 Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     )
                                             )
       v.                                    )      CRIMINAL NO. 21-177 (CRC)
                                             )
                                             )
DANIEL D. EGTVEDT.                           )

 UNOPPOSED MOTION FOR TEMPORARY MODIFICATION OF PRETRIAL RELEASE CONDITIONS

       COMES NOW Kira Anne West, counsel for Mr. Daniel D. Egtvedt in the above captioned

case, and asks this Honorable Court to order a temporary modification in pretrial release

conditions and in support states the following:

       As this Court knows, Mr. Egtvedt is charged with numerous counts, both misdemeanors

and felonies, in the January 6, 2021, riot at the Capitol. As such, he has been ordered to wear an

ankle monitor 24/7. Mr. Egtvedt is currently scheduled for an MRI on his head June 3, 2021, at

2 p.m. A previous MRI had to be rescheduled because of miscommunication between the

several pretrial officers that have been assigned to this case. In order to have an MRI, Mr.

Egtvedt cannot wear his ankle monitor.

       He also is currently undergoing physical therapy for damage to his neck, back and

shoulders. He has an appointment for this physical therapy the following day, June 4, 2021, at

1:00 p.m.

       Mr. Egtvedt respectfully requests that this Court order pretrial services to temporarily

remove the ankle monitor at the MRI center in Oakland, MD, on June 3, 2021, and then re-

attach it after the MRI is complete, which takes approximately an hour. In the alternative, Mr.

Egtvedt requests that Pretrial Services Officer Messett be allowed to re-attach the ankle
         Case 1:21-cr-00177-CRC Document 30 Filed 05/28/21 Page 2 of 3




monitor the following day if June 3rd is not convenient. Undersigned counsel notes that there is

a status hearing set in this case on June 3rd, 2021 at 11:00 a.m.



                                              Respectfully submitted,

                                              KIRA ANNE WEST

                                      By:             /s/
                                              Kira Anne West
                                              DC Bar No. 993523
                                              712 H Street N.E., Unit 509
                                              Washington, D.C. 20002
                                              Phone: 202-236-2042
                                              kiraannewest@gmail.com




                                     CERTIFICATE OF SERVICE

        I hereby certify on the 28th day of May, 2021 a copy of same was delivered to the
parties of record, by email, pursuant to the Covid standing order and the rules of the Clerk of
Court.
                                                        /S/
                                                     Kira Anne West
Case 1:21-cr-00177-CRC Document 30 Filed 05/28/21 Page 3 of 3




                              3
